DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with Deborah Lu on December 1, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13 and 17-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application. Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. §1.56).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-13 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "Ig-like anti-HER2 antibody" in claim 1-4 and 7 is a relative term which renders the claim indefinite.  The term "Ig-like anti-HER2 antibody" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 5, 6, 8-13 and 17-19 are also rejected because the claims are dependent on 1 directly or indirectly. 
Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a WRITTEN DESCRIPTION rejection.
The claims are drawn to a recombinant fusion protein, comprising an extracellular Ig-like domain of a signal-regulatory protein (SIRP), linked via a linker, to a paratope of an Ig-like anti-HER2 antibody at the N-terminus of a heavy chain or a light chain constituting the paratope, wherein the signal-regulatory protein is SIRPα, wherein the extracellular Ig-like domain of the signal-regulatory protein is first extracellular Ig-like domain of signal-regulatory protein (SIRPαD1), wherein the amino acid sequence of SIRPαD1 has at least 90% sequence identity to SEQ ID NO: 2 and wherein the recombinant fusion protein is capable of blocking binding of CD47s on cancer cells to SIRPs on surfaces of macrophages, binding to HER2s on cancer cells to inhibit uncontrolled cancer cell growth, and binding to FcRs on NK cells or macrophages.
i) The claimed fusion protein encompasses a genus of a recombinant fusion protein comprising the amino acid sequence of SIRPaD1 that has at least 90% sequence identity to SEQ ID NO: 2 which is capable of blocking binding of CD47s on cancer cells to SIRPs on surface of macrophages and binding to FcRs on NK cells or macrophages. 
The specification does not explicitly show that any of the fusion proteins are capable of blocking binding of CD47s on cancer cells to SIRPs on surfaces of macrophages, and binding to FcRs on NK cells or macrophages. The specification does not teach any fusion protein of claim 4 (both heavy chain and light chain are fused to an extracelluar Ig-like domain of SIRP at the N-terminus) with recited properties. In addition, the specification does not teach any variants of SEQ ID NO: 2 which have the claimed properties or what sequences are important for the claimed properties. Thus the specification does not support the genus of extracellular Ig-like domain of SIRPαD1 in a fusion construct and which meets the structure/function correlation for the full breadth and scope of the claimed invention.
Firstly, to satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Gath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must 
Specifically, with regard to an extracellular Ig-like domain of a SIRPαD1, the following applies:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that " ... a generic claim may define the boundaries of a vast genus of chemical compounds ... the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus". See page 1171.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics. i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can "visualize or recognize" the 
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
However, in view of the above, the specification does not provide adequate written description of a recombinant fusion protein of claim 1. Specifically, the specification does not explicitly show that any of the fusion protein comprising SIRPαD1 is capable of blocking binding of CD47s on cancer cells to SIRPs on surfaces of macrophages, and binding to FcRs on NK cells or macrophages, or any variants of SEQ ID NO: 2 have the claimed properties. Therefore, it does not represent the substantial variety covered by the broad genus covered by the claims.
A skilled artisan cannot visualize or recognize the identity of the members of the genus for the SIRPαD1 fusion protein that exhibits the functional properties of the claimed invention as whole.
Accordingly, the specification lacks adequate written description for the recited an extracellular Ig-like domain of SIRPαD1 in a fusion construct which is capable of blocking binding of CD47s on cancer cells to SIRPs on surfaces of macrophages, wherein the amino acid sequence of SIRPαD1 has at least 90% sequence identity to SEQ ID NO: 2, and binding to FcRs on NK cells or macrophages.   

ii) The claimed fusion protein also encompasses a broad genus of HER2 antibodies that bind to HER2s on cancer cells to inhibit uncontrolled cancer cell growth (claims 1-13 and 17-19). Based on the specification even including variants with only 80% identity to the heavy chain or the light chain of the known antibodies ([0053], also in claim 7). The instant specification disclose sequences of one anti-HER2 antibody (SEQ ID NOs: 6+8), however, the CDR sequences set of one antibody do not predict the CDR sequence of other HER2 antibodies in the fusion construct. The instant application does not provide adequate written description for all HER2 antibody variants or new HER2 antibodies yet to be discovered. Furthermore, although screening methods are well known in the art to identify HER2 binding antibodies, screening is only a wish or plan for the future invention of undiscovered, unknown antibodies (the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are 
Vas-Gath, Inc. v" Mahurkar, 19 USPQ2d 1111, makes clear that "to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed".
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen. Accordingly, the instant claims have been evaluated in view of that guidance.
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CHI, hinge, CH2, CH3, and for some antibodies, a CH4). Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region. But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level. By the time the invention was made, it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the 
In the instant case, the specification discloses a few HER2 antibodies, however, as set forth above one of skill in the art could not envisage the genus of antibodies encompassed by the claims other than antibodies comprising the same CDR regions of having the same relative placement for both heavy chain and light chain as the antibodies described in the specification, such as antibody IMM29. However, the claims do not provide CDR structures of the antibodies. The instant claims further recite the HER2 antibody in the fusion construct is capable of binding to HER2s on cancer cells to inhibit uncontrolled cancer cell growth. The specification teaches only one HER2 antibody (IMM29: SEQ ID NOs 6+8) in a fusion construct with desired activity and functionality. However, as evidenced by the instant specification, it is well recognized that simply linking antibodies or proteins together does not necessarily result in synergetic/advantageous effects. A recombinant antibody comprising SIRPaDl, linked by a linker, to Erbitux (Cetuximab), has been proved to have inferior anti-tumor activity compared to Erbitux or SIRPaDl-Fc alone in the HT-29 or NC1-H1975 tumor model (see Example 8 and [0012]). No structure/function relationship is provided for keeping antibody activity and function in the fusion construct.
For all of the above reasons, the claims are properly rejected as lacking written description for antibodies encompassed by the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9-13, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo (Lo et al., US 2016/0177276 A1, Publication Date: 2016-06-23), as evidenced by Hatherley (Hatherley et al, JBC, 282, 19, 14567-14575, Publication Date: 2007-05-11).
Lo teaches that healthy cells are spared from phagocytosis because the ubiquitously expressed CD47 on normal cells interacts with the signal regulatory protein alpha (SIRPα) on the macrophage triggering a self “don’t eat me” signal ([0004]). Cancer cells can escape immune surveillance by over-expressing CD47, rendering them resistant to macrophages. CD47 overexpression as a survival mechanism partly explains why many therapeutic antibodies have limited antitumor efficacy despite the fact that antibody-opsonized tumor cells are expected to engage the activating Fc receptors (FcR) on immune cells to elicit antibody-dependent cellular phagocytosis (ADCP) and antibody-dependent cellular cytotoxicity (ADCC) ([0005]).

Lo teaches that the fusion protein includes an IgV extracellular domain of SIRPα (an extracellular Ig-like domain of a SIRP) or a SIRPα variant having an amino acid sequence at least 80% identical to residues 3-115 of SEQ ID NO:6 or to 3-114 of SEQ ID NO:8 ([0008]) or to 1-115 of SEQ ID NO: 190 ([0042], [0141]). The IgV extracellular domain of SIRPα is the same as SIRPαD1, as evidenced by Hatherley (page 14568, § Production of the SIRPα N-terminal V domain (SIRPα d1)).
	Lo teaches that SIRPα is a wild-type mammalian SIRPα, preferably a wild-type human SIRPα ([0108]).
	Lo teaches an SIRPα fusion protein in which the SIRPα extracellular domain has the IgV domain of allele V2, SEQ ID NO:192 ([0198]). SEQ ID NO: 192 comprises amino acid sequences which share 99.1% sequence identity to the instant SEQ ID NO:2, as shown below:

    PNG
    media_image1.png
    257
    569
    media_image1.png
    Greyscale

Lo teaches that the tumor antigen to which the immunoglobulin molecule or portion thereof binds is HER2 ([0041] and Example 5). 


    PNG
    media_image2.png
    199
    576
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    287
    572
    media_image3.png
    Greyscale

Heavy chain of Trastuzumab has an amino acid sequence which is 99.3% identical to SEQ ID NO: 6: 

    PNG
    media_image4.png
    242
    563
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    523
    572
    media_image5.png
    Greyscale



Lo teaches that when the immunoglobulin molecule is an intact antibody (comprising two heavy chains and two light chains), the SIRPα or SIRPα variants is connected to the N-terminus of the heavy chain, or the N-terminus of the light chain, and optionally, via a linker ([0038]). “Any of the immunoglobulin moieties disclosed herein may be linked to the CD47 binding agent at the N-terminus of the immunoglobulin moiety or at the C-terminus of the immunoglobulin moiety. In embodiments where the immunoglobulin moiety is an intact antibody or includes both a heavy chain (or a portion of a heavy chain) and a light chain (or a portion of a light chain) the CD47 binding agent is preferably attached to the C-terminus of the heavy chain; however, it is also contemplated that the CD47 binding agent may be attached to the C-terminus of the light chain, or to the N-terminus of the heavy chain, or to the N-terminus of the light chain” ([0151]). 
Lo teaches that the immunoglobulin fusion proteins of the invention may include a linker sequence that joins the CD47 binding agent portion of the fusion protein with the antibody or immunoglobulin portion of the fusion protein. A preferred linker is a (Gly4Ser) flexible linker of variable length. For example, the linker sequence is (Gly4 Ser)n where according to various embodiments, n=l, 2, 3, 4, 5, 6, 7, 8, 9, or 10. In one embodiment, n=4. A (Gly4Ser) flexible linker of variable length may be introduced to optimize the targeting and effector functions ([0153]).

Lo teaches that the fusion protein 1) have high binding affinity for a tumor specific antigen on a tumor cell; 2) achieve enhanced tumor targeting; 3) elicit potent ADCP and ADCC through a combination of blockade of the CD47 “don’t eat me” signal and Fc-dependent activation of immune effector cells ([0105]). Accordingly, that is understood by the ordinary artisan that SIRPs of the fusion protein would block binding of CD47 on cancer cells to SIRPs on surface of macrophage, the fusion protein would bind to antigen, i.e. HER2 on cancer cells to inhibit uncontrolled cancer cell growth, and bind to FcR on NK cells or macrophasges (immune effector cells) through the Fc domain of the fusion protein.
Lo teaches that the fusion proteins are generally produced recombinantly, using mammalian cells containing a nucleic acid or nucleic acids engineered to express the fusion protein ([0176]). A wide variety of suitable vectors (i.e. pTT5, Example 2), cell lines (i.e. Expi293fectin) can be used for fusion protein production ([0177], Examples 2 and 4).
Lo teaches pharmaceutical compositions comprising the fusion protein, i.e. include pharmaceutically effective amounts of a fusion protein and a pharmaceutically acceptable carrier ([0060], [0170-0171]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-7, 9-13, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (Lo et al., US 2016/0177276 A1, Publication Date: 2016-06-23). 
The teachings of Lo are presented in the 102 (a)(1) rejection stated above. Lo teaches claim 1, however, Lo does not teach recombinant fusion protein of claim 1, wherein one paratope of the Ig-like anti-HER2 antibody is linked to an extracellular Ig-like domain of signal-regulatory protein (SIRP) at the N-terminus of the heavy chain constituting that paratope, and the other paratope of the Ig-like anti-HER2 antibody is linked to an extracellular Ig- like domain of signal-regulatory protein (SIRP) at the N-terminus of the light chain constituting that paratope, as recited in claim 4.
The ordinary artisan would have been motivated and assured of having a reasonable success in having made the instant claimed fusion protein based on the teachings of fusion protein, the method of production and assay the fusion protein, Lo provides more than abundant disclosure to test and try the format: “with one paratope of the Ig-like anti-HER2 antibody is linked to an extracellular Ig-like domain of signal-regulatory protein (SIRP) at the N-terminus of the heavy chain constituting that paratope, and the other paratope of the Ig-like anti-HER2 antibody is linked to an extracellular Ig- like domain of signal-regulatory protein (SIRP) at the N-terminus of the light chain constituting that paratope”. The motivation would have been to expand the options for the fusion proteins and to potentially get an enhanced therapeutic agent.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (Lo et al., US 2016/0177276 A1, Publication Date: 2016-06-23), as applied to claims 1-7, 9-13, 17 and 18, and in view of Tian (Tian et al., WO 2016/169261 A1, Publication Date: .
Lo teaches as set forth above. However, Lo does not teach that the amino acid sequence of SIRPαD1 is SEQ ID NO:2.
Tian teaches a recombinant fusion protein containing a first extracellular Ig-like domain of a SIRPα, linked to an Fc fragment of a human IgG1, wherein the protein can bind to CD47, blocking the binding of CD47 to the SIRP, see claim 1.
Tian teaches the fusion protein comprising an amino acid sequence of SEQ ID NO: 6, which comprises SEQ ID NO: 2 of instant application, see alignment below:
SEQ ID NO: 2 alignment 
RESULT 12
BDH91808
ID   BDH91808 standard; protein; 374 AA.
XX
AC   BDH91808;
XX
DT   15-DEC-2016  (first entry)
XX
DE   SIRP alpha D1-Fc fusion protein, SEQ 6.
XX
KW   Immunoglobulin; SIRP alpha D1; antiallergic; antiasthmatic;
KW   antiinflammatory; asthma; cancer; cytostatic; fusion protein;
KW   protein therapy; recombinant protein; respiratory-gen.; therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
CC PN   WO2016169261-A1.
XX
CC PD   27-OCT-2016.
XX
CC PF   16-NOV-2015; 2015WO-CN094739.
XX
PR   24-APR-2015; 2015CN-10203619.
XX
CC PA   (IMMU-) IMMUNEONCO BIOPHARM CO LTD.
XX
CC PI   Jing D,  Tian W;
XX
DR   WPI; 2016-67600F/79.
XX
CC PT   New recombinant bifunctional fusion protein useful e.g. for treating e.g.

CC PT   membrane end of signal regulatory protein connected with specific 
CC PT   crystallizable fragment.
XX
CC PS   Claim 7; SEQ ID NO 6; 34pp; Chinese.
XX
CC   The present invention relates to a novel recombinant bifunctional fusion 
CC   protein useful for treating cancer and allergic asthma. The invention 
CC   also provides: a polynucleotide encoding the recombinant bifunctional 
CC   fusion protein; an expression vector comprising the polynucleotide; and a
CC   host cell comprising the expression vector. The present sequence 
CC   represents a SIRP alpha D1-Fc fusion protein, which can be useful for 
CC   treating cancer and allergic asthma.
XX
SQ   Sequence 374 AA;

  Query Match             100.0%;  Score 643;  DB 23;  Length 374;
  Best Local Similarity   100.0%;  
  Matches  125;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         10 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 69

Qy         61 TTVSESTKRENMDFSISISAITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSAP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         70 TTVSESTKRENMDFSISISAITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSAP 129

Qy        121 VVSGP 125
              |||||
Db        130 VVSGP 134

Tian teaches that SIRPαD1 with mutation N89A (HY03M, SEQ ID NO: 6) has improved binding activity to CD47, see [0010]. In addition, HY03M have antitumor activity in vivo, see [0011] and [0112]. HY03M treated tumors by i) inhibiting binding of CD47 with SIRPα so that the inhibitory signals transmitted by SIRPα were blocked and macrophages were activated; and ii) binding Fc to FcγRs to activate macrophages, see [0114].
Tian teaches that the fusion protein can be used to treat various cancers, Crohn’s disease, allergic asthma and rheumatoid arthritis, see claims 16 and 17.
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to apply the teachings of Lo to make a fusion protein comprising an extracellular IG-like domain of a SIRPα, i.e. SIRPαD1, fused with the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/535, 075 (thereinafter Appl. 075), in view of in view of Lo (Lo et al., US 2016/0177276 A1, Publication Date: 2016-06-23), as evidenced by Hatherley (Hatherley et al, JBC, 282, 19, 14567-14575, Publication Date: 2007-05-11).
The claims of Appl. 075 teach a recombinant fusion protein, comprising an extracellular Ig-like domain of a signal-regulatory protein (SIRP), linked via a linker, to a paratope of an Ig-like anti-HER2 antibody at the N-terminus of a heavy chain or a light 
The claims of Appl. 075 teach the recombinant fusion protein of claim 1, wherein each paratope of the Ig-like anti-HER2 antibody is linked to an extracellular Ig-like domain of signal-regulatory protein (SIRP) at the N-terminus of the heavy chain constituting that paratope (claim 2).
The claims of Appl. 075 teach the recombinant fusion protein of claim 1, wherein each paratope of the Ig-like anti-HER2 antibody is linked to an extracellular Ig-like domain of signal-regulatory protein (SIRP) at the N-terminus of the light chain constituting that paratope (claim 3).
The claims of Appl. 075 teach the recombinant fusion protein of claim 1, wherein one paratope of the Ig-like anti-HER2 antibody is linked to an extracellular Ig-like domain of signal-regulatory protein (SIRP) at the N-terminus of the heavy chain constituting that paratope, and the other paratope of the Ig-like anti-HER2 antibody is linked to an extracellular Ig- like domain of signal-regulatory protein (SIRP) at the N-terminus of the light chain constituting that paratope (claim 4).
The claims of Appl. 075 teach the recombinant fusion protein of claim 1, wherein the signal- regulatory protein is SIRPα (claim 5).
The claims of Appl. 075 teach the recombinant fusion protein of claim 5, wherein the extracellular Ig-like domain of the signal-regulatory protein is first extracellular Ig-like domain of signal-regulatory protein (SIRPαDl) (claim 6).

The claims of Appl. 075 teach the recombinant fusion protein of claim 7, wherein the linker is -(Gly-Gly-Gly-Gly-Ser)3- (SEQ ID NO: 22) (claim 8).
The claims of Appl. 075 teach the recombinant fusion protein of claim 1, wherein the Ig-like anti- HER2 antibody comprises two heavy chains each having an amino acid sequence with at least 80%, 85%, 90%, 95%, 98% or 99% identity to SEQ ID NO: 6, and two light chains each having an amino acid sequence with at least 80%, 85%, 90%, 95%, 98% or 99% identity to SEQ ID NO: 8 (claim 9).
The claims of Appl. 075 teach the recombinant fusion protein of claim 9, wherein each heavy chain has an amino acid sequence of SEQ ID NO: 6 (claim 10). SEQ ID NO: 6 has the identical sequences as instant SEQ ID NO: 6, as shown below:

    PNG
    media_image6.png
    647
    720
    media_image6.png
    Greyscale

The claims of Appl. 075 teach the recombinant fusion protein of claim 9, wherein each light chain has an amino acid sequence of SEQ ID NO: 8 (claim 11). SEQ ID NO: 8 has the identical sequences as instant SEQ ID NO: 8, as shown below:

    PNG
    media_image7.png
    376
    715
    media_image7.png
    Greyscale

The claims of Appl. 075 teach a polynucleotide encoding the recombinant fusion protein of claim 1 (claim 12), an expression vector comprising a polynucleotide of claim 12 (claim 13), a host cell comprising the expression vector of claim 13 (claim 14).
The claims of Appl. 075 teach a pharmaceutical composition, comprising the recombinant fusion protein of claim 1, and at least one pharmaceutical carrier (claim 15).
However, the claims of Appl. 075 do not teach explicitly the amino acid sequence of SIRPαD1 has at least 90% sequence identity to SEQ ID NO:2.
Lo teaches as set forth above. Specifically, Lo teaches an SIRPα fusion protein in which the SIRPα extracellular domain has the IgV domain of allele V2, SEQ ID NO:192 ([0198]). SEQ ID NO: 192 comprises amino acid sequences which share 99.1% sequence identity to the instant SEQ ID NO: 2.
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to apply the teachings of the claims of Appl. 075 to make a prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references. The motivation would have been to expand the application of the fusion protein and options for therapeutic agents for cancer treatment.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/535, 075 (thereinafter Appl. 075), Lo (Lo et al., US 2016/0177276 A1, Publication Date: 2016-06-23), and Hatherley (Hatherley et al, JBC, 282, 19, 14567-14575, Publication Date: 2007-05-11), as applied to claims 1-13 and 17-18, and further in view of Tian (Tian et al., WO 2016/169261 A1, Publication Date: 2016-10-27). Examiner’s Note:  WO 2016/169261 A1 has the same disclosure as US 2018/0141986 A1, since both 
The claims of Appl. 075 teach as set forth above. However, the claims of Appl. 075 do not teach that the amino acid sequence of SIRPαD1 is SEQ ID NO:2.
Tian teaches as set forth above.
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to apply the teachings of the claims of Appl. 075 to make a fusion protein comprising an extracellular IG-like domain of a SIRPα, i.e. SIRPαD1, fused with the paratope of an anti-HER2 antibody, and use the SIRPα extracellular domain which is identical to the instant SEQ ID NO: 2, as taught by Tian. One ordinary skilled in the art would have been motivated because the N89A mutation increases binding activity of SIRPαD1 and the fusion protein with SIRPαD1 of SEQ ID NO: 2 shows good anti-tumor activity in vivo. The motivation would have been to expand the application of the fusion protein and make a more potent fusion protein.

Claims 1-7, 9-13 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,973,878 B2 (thereinafter Pat. 878, Appl. 16/170,024) in view of in view of Lo (Lo et al., US 2016/0177276 A1, Publication Date: 2016-06-23), as evidenced by Hatherley (Hatherley et al, JBC, 282, 19, 14567-14575, Publication Date: 2007-05-11).
The claims of Pat. 878 teach:

    PNG
    media_image8.png
    287
    610
    media_image8.png
    Greyscale

As set forth above, the claims of Pat. 878 teach a bi-functional fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPαD1, fused with an anti-PD-L1 (claim 1), through a linker (Gly4 Ser)3 (claim 1), wherein two paratopes of the anti-PD-L1 are linked to the N-terminus of the heavy chain (claim 4), and a pharmaceutical composition comprising the fusion protein (claim 14).  The claims of Pat. 878 teach the extracellular Ig-like domain of SIRPαD1 having an amino acid sequence of SEQ ID NO:2 (claim 1), which is the same as the SEQ ID NO:2 of the instant application, as shown below:

    PNG
    media_image9.png
    257
    567
    media_image9.png
    Greyscale


Lo teaches as set forth above. Specifically, Lo teaches methods and compositions for targeting tumor cells with an immunoglobulin fusion protein specific for both a tumor cell antigen and CD47 ([0007]). Lo teaches that the fusion protein includes an IgV extracellular domain of SIRPα (an extracellular Ig-like domain of a SIRP) and an anti-HER2 antibody, i.e. Trastuzumab. Lo teaches the extracellular Ig-like domain of a SIRP can be linked to the N-terminus of heavy chain or light chain of an intact antibody, through a linker. Lo also teach the method of producing the fusion protein and pharmaceutical composition comprising the fusion protein.
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to apply the teachings of the claims of Pat. 878 to make a fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPαD1 of SEQ ID NO:2, fused with the paratope of an anti-PD-L1 antibody at the N-terminus of the heavy chain through a linker, and replace the anti-PD-L1 antibody with an anti-HER2 antibody, i.e. Trastuzumab taught by Lo. The fusion protein would expect to 1) have high binding affinity for a tumor specific antigen on a tumor cell; 2) achieve prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references. The motivation would have been to expand the application of the fusion protein and options for therapeutic agents for cancer treatment.

Claims 1-7, 9-13 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/905,262 (thereinafter Appl. 262, Pub. No.: US 2021/0024598 A1) in view of Lo (Lo et al., US 2016/0177276 A1, Publication Date: 2016-06-23), as evidenced by Hatherley (Hatherley et al, JBC, 282, 19, 14567-14575, Publication Date: 2007-05-11).
The claims of Appl. 262 teach:

    PNG
    media_image10.png
    321
    610
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    421
    608
    media_image11.png
    Greyscale

	As set forth above, the claims of Appl. 262 teach a bi-functional fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPαD1, fused with an Fc 

    PNG
    media_image12.png
    255
    570
    media_image12.png
    Greyscale

However, the claims of Appl. 262 do not teach the fusion protein comprising an extracellular IG-like domain of a SIRP linked via a linker, to a paratope of an Ig-like anti-HER2 antibody at the N-terminus of a heavy chain or a light chain constituting the paratope, wherein the recombinant fusion protein is capable of blocking binding of CD47s on cancer cells to SIRPs on surface of macrophages, binding to HER2s on cancer cells to inhibit uncontrolled cancer cell growth, and binding to FcRs on NK cells or macrophage.
Lo teaches as set forth above. Specifically, Lo teaches methods and compositions for targeting tumor cells with an immunoglobulin fusion protein specific for both a tumor cell antigen and CD47 ([0007]). Lo teaches that the fusion protein includes an IgV extracellular domain of SIRPα (an extracellular Ig-like domain of a SIRP) and an 4 Ser)n where according to various embodiments, n=l, 2, 3, 4, 5, 6, 7, 8, 9, or 10. 
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to apply the teachings of the claims of Appl. 262 to make a fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPαD1 of SEQ ID NO:2 with a mutation N to A at position 89, and fused it with an intact antibody i.e. Trastuzumab at the N-terminus of heavy chain or light chain through a linker taught by Lo. The fusion protein would expect to 1) have high binding affinity for a tumor specific antigen on a tumor cell; 2) achieve enhanced tumor targeting; 3) elicit potent ADCP and ADCC through a combination of blockade of the CD47 “don’t eat me” signal and Fc-dependent activation of immune effector cells ([0105]). From the teachings of the references, it would have been obvious to one of ordinary skill in the art and one of skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references. The motivation would have been to generate a more effective and specific pharmaceutical agent and a more effective treatment for cancer patient.
This is a provisional nonstatutory double patenting rejection. 

Claims 1-7, 9-13 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,800,821 B2  in view of Lo (Lo et al., US 2016/0177276 A1, Publication Date: 2016-06-23), as evidenced by Hatherley (Hatherley et al, JBC, 282, 19, 14567-14575, Publication Date: 2007-05-11).
The claims of Pat. 821 teach:

    PNG
    media_image13.png
    292
    612
    media_image13.png
    Greyscale

As set forth above, the claims of Pat. 821 teach a bi-functional fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPαD1, fused with an Fc region (claim 1). The claims of Pat. 821 teach the extracellular Ig-like domain of the signal-regulator protein SIRPαD1 has mutation N89A and consists of the amino acid sequence from residue 1 to 142 of SEQ ID NO: 6 (claim 1), which comprises the SEQ ID NO:2 of the instant application, as shown below:

    PNG
    media_image14.png
    255
    569
    media_image14.png
    Greyscale

However, the claims of Pat. 821 do not teach the fusion protein comprising an extracellular IG-like domain of a SIRP linked via a linker, to a paratope of an Ig-like anti-HER2 antibody at the N-terminus of a heavy chain or a light chain constituting the paratope, wherein the recombinant fusion protein is capable of blocking binding of CD47s on cancer cells to SIRPs on surface of macrophages, binding to HER2s on cancer cells to inhibit uncontrolled cancer cell growth, and binding to FcRs on NK cells or macrophage. The claims of Pat. 821 do not teach the method of producing the fusion protein, nor a pharmaceutical composition comprising the fusion protein. 
Lo teaches as set forth above. Specifically, Lo teaches methods and compositions for targeting tumor cells with an immunoglobulin fusion protein specific for both a tumor cell antigen and CD47 ([0007]). Lo teaches that the fusion protein includes an IgV extracellular domain of SIRPα (an extracellular Ig-like domain of a SIRP) and an anti-HER2 antibody, i.e. Trastuzumab. Lo teaches the extracellular Ig-like domain of a SIRP can be linked to the N-terminus of heavy chain or light chain of an intact antibody, through a linker (Gly4 Ser)n where according to various embodiments, n=l, 2, 3, 4, 5, 6, 
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to apply the teachings of the claims of Pat. 821 to make a fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPαD1 of SEQ ID NO:6 (residue 1-142), and fused it with an intact antibody i.e. Trastuzumab at the N-terminus of heavy chain or light chain through a linker taught by Lo. The fusion protein would expect to 1) have high binding affinity for a tumor specific antigen on a tumor cell; 2) achieve enhanced tumor targeting; 3) elicit potent ADCP and ADCC through a combination of blockade of the CD47 “don’t eat me” signal and Fc-dependent activation of immune effector cells ([0105]). From the teachings of the references, it would have been obvious to one of ordinary skill in the art and one of skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references. The motivation would have been to generate a more effective and specific pharmaceutical agent and a more effective treatment for cancer patient.

Claims 1-7, 9-13 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/412,445 (thereinafter Appl. 445) in view of Lo (Lo et al., US 2016/0177276 A1, Publication Date: 2016-06-23), as evidenced by Hatherley (Hatherley et al, JBC, 282, 19, 14567-14575, Publication Date: 2007-05-11).


    PNG
    media_image15.png
    271
    581
    media_image15.png
    Greyscale

 wherein the recombinant bi-functional fusion protein comprises an amino acid sequence having at least 95% identity to the amino acid sequence set forth in SEQ ID NO.: 6., and the recombinant bi-functional fusion protein can bind to CD47 and Fcy Receptor, thereby blocking the binding of CD47 to the SIRP on surfaces of macrophages and stimulating phagocytosis of tumor cells by the macrophages (claim 1).
The claims of Appl. 445 teach a polynucleotide encoding the recombinant bi-functional fusion protein of claim 1 (claim 7).
The claims of Appl. 445 teach an expression vector comprising the polynucleotide of claim 7.

The claims of Appl. 445 teach a host cell comprising the expression vector of claim 8 (claims 9 and 10). 
The claims of Appl. 445 teach a pharmaceutical composition, comprising an effective amount of the recombinant bi-functional fusion protein of claim 1 (claim 11).
However, the claims of Appl. 445 do not teach the fusion protein comprising an extracellular IG-like domain of a SIRP linked via a linker, to a paratope of an Ig-like anti-HER2 antibody at the N-terminus of a heavy chain or a light chain constituting the paratope, wherein the recombinant fusion protein is capable of blocking binding of CD47s on cancer cells to SIRPs on surface of macrophages, binding to HER2s on cancer cells to inhibit uncontrolled cancer cell growth, and binding to FcRs on NK cells or macrophage. 
Lo teaches as set forth above. Specifically, Lo teaches methods and compositions for targeting tumor cells with an immunoglobulin fusion protein specific for both a tumor cell antigen and CD47 ([0007]). Lo teaches that the fusion protein includes an IgV extracellular domain of SIRPα (an extracellular Ig-like domain of a SIRP) and an anti-HER2 antibody, i.e. Trastuzumab. Lo teaches the extracellular Ig-like domain of a SIRP can be linked to the N-terminus of heavy chain or light chain of an intact antibody, through a linker (Gly4 Ser)n where according to various embodiments, n=l, 2, 3, 4, 5, 6, 7, 8, 9, or 10. Lo also teach the method of producing the fusion protein and pharmaceutical composition comprising the fusion protein.
prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to apply the teachings of the claims of Appl.445 to make a fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPαD1 of SEQ ID NO:2 with N to A mutation at position 89, and fused it with an intact antibody i.e. Trastuzumab at the N-terminus of heavy chain or light chain through a linker taught by Lo. The fusion protein would expect to 1) have high binding affinity for a tumor specific antigen on a tumor cell; 2) achieve enhanced tumor targeting; 3) elicit potent ADCP and ADCC through a combination of blockade of the CD47 “don’t eat me” signal and Fc-dependent activation of immune effector cells ([0105]). From the teachings of the references, it would have been obvious to one of ordinary skill in the art and one of skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references. The motivation would have been to generate a more effective and specific pharmaceutical agent and a more effective treatment for cancer patient.
This is a provisional nonstatutory double patenting rejection. 

Claims 1-7, 9-13 and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-19 of copending Application No. 16/489,360 (thereinafter Appl. 360, PUB. No.: US 2020/0095339 A1) in view of Lo (Lo et al., US 2016/0177276 A1, Publication Date: 2016-06-23), as evidenced by Hatherley (Hatherley et al, JBC, 282, 19, 14567-14575, Publication Date: 2007-05-11).

The claims of Appl. 360 teach the recombinant bi-functional fusion protein according to claim 1, wherein the peptide is derived from SIRPα (claim 3).
The claims of Appl. 360 teach the recombinant bi-functional fusion protein according to claim 3, wherein the peptide is a first extracellular domain of human SIRPα (claim 13).
The claims of Appl. 360 teach the recombinant bi-functional fusion protein according to claim 1, wherein the peptide is derived from SIRPα (claim 3).
The claims of Appl. 360 teach the recombinant bi-functional fusion protein according to claim 13, wherein the antibody contains a heavy chain and a light chain, and the peptide is linked to the N-terminus of the heavy chain of the antibody (claim 14).
The claims of Appl. 360 teach method of producing the fusion protein (claims 4-6 and 10).
The claims of Appl. 360 teach a pharmaceutical composition comprising the fusion protein (claim 8).
However, the claims of Appl. 360 do not teach the fusion protein comprising an extracellular IG-like domain of a SIRP linked via a linker, to a paratope of an Ig-like anti-HER2 antibody at the N-terminus of a heavy chain or a light chain constituting the paratope, wherein the recombinant fusion protein is capable of blocking binding of CD47s on cancer cells to SIRPs on surface of macrophages, binding to HER2s on 
Lo teaches as set forth above. Specifically, Lo teaches methods and compositions for targeting tumor cells with an immunoglobulin fusion protein specific for both a tumor cell antigen and CD47 ([0007]). Lo teaches that the fusion protein includes an IgV extracellular domain of SIRPα (an extracellular Ig-like domain of a SIRP) and an anti-HER2 antibody, i.e. Trastuzumab. Lo teaches the extracellular Ig-like domain of a SIRP can be linked to the N-terminus of heavy chain or light chain of an intact antibody, through a linker (Gly4 Ser)n where according to various embodiments, n=l, 2, 3, 4, 5, 6, 7, 8, 9, or 10. Lo also teach the method of producing the fusion protein and pharmaceutical composition comprising the fusion protein.
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to apply the teachings of the claims of Appl.360 to make a fusion protein comprising an extracellular IG-like domain of a SIRPα, and fused it with an intact antibody i.e. Trastuzumab at the N-terminus of heavy chain or light chain through a linker and pick the SIRPαD1 sequence taught by Lo. The fusion protein would expect to 1) have high binding affinity for a tumor specific antigen on a tumor cell; 2) achieve enhanced tumor targeting; 3) elicit potent ADCP and ADCC through a combination of blockade of the CD47 “don’t eat me” signal and Fc-dependent activation of immune effector cells ([0105]). From the teachings of the references, it would have been obvious to one of ordinary skill in the art and one of skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the .
This is a provisional nonstatutory double patenting rejection. 

Claims 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-19 of copending Application No. 16/489,360 (thereinafter Appl. 360, PUB. No.: US 2020/0095339 A1) in view of Lo (Lo et al., US 2016/0177276 A1, Publication Date: 2016-06-23), and Hatherley (Hatherley et al, JBC, 282, 19, 14567-14575, Publication Date: 2007-05-11), as applied to claims 1-7, 9-13 and 17-18, and further in view of Tian (Tian et al., WO 2016/169261 A1, Publication Date: 2016-10-27). Examiner’s Note:  WO 2016/169261 A1 has the same disclosure as US 2018/0141986 A1, since both corresponding to PCT No: PCT/CN2015/094739. US 2018/0141986 A1 was used as the translated version of WO 2016/169261 A1. 
The claims of Appl. 360 teach as set forth above. However, the claims of Appl. 360 do not teach that the amino acid sequence of SIRPαD1 is SEQ ID NO:2.
Tian teaches as set forth above.
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to apply the teachings of the claims of Appl. 360 and Lo to make a fusion protein comprising an extracellular IG-like domain of a SIRPα, i.e. SIRPαD1, fused with the paratope of an anti-HER2 antibody, and use the SIRPα 

Claims 1-7, 9-13 and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/610,902 (thereinafter Appl. 902, PUB. No.: US 2020/0157223 A1) in view of Lo (Lo et al., US 2016/0177276 A1, Publication Date: 2016-06-23), as evidenced by Hatherley (Hatherley et al, JBC, 282, 19, 14567-14575, Publication Date: 2007-05-11).
	The claims of Appl. 902 teach:

    PNG
    media_image16.png
    128
    693
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    990
    700
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    812
    693
    media_image18.png
    Greyscale


	As set forth above, the claims of Appl. 902 teach a bi-functional fusion protein comprising an extracellular IG-like domain of a SIRP, i.e. SIRPα, fused with tumor-

    PNG
    media_image19.png
    256
    568
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    254
    567
    media_image20.png
    Greyscale

The claims of Appl. 902 teach the fusion protein can block the interaction between CD47 and SIRPα, to a CD47 on the tumor cell.
However, the claims of Appl. 902 do not teach the fusion protein comprising an extracellular IG-like domain of a SIRP linked via a linker, to a paratope of an Ig-like anti-
Lo teaches as set forth above. Specifically, Lo teaches methods and compositions for targeting tumor cells with an immunoglobulin fusion protein specific for both a tumor cell antigen and CD47 ([0007]). Lo teaches that the fusion protein includes an IgV extracellular domain of SIRPα (an extracellular Ig-like domain of a SIRP) and an anti-HER2 antibody, i.e. Trastuzumab. Lo teaches the extracellular Ig-like domain of a SIRP can be linked to the N-terminus of heavy chain or light chain of an intact antibody, through a linker (Gly4 Ser)n where according to various embodiments, n=l, 2, 3, 4, 5, 6, 7, 8, 9, or 10. Lo also teach the method of producing the fusion protein and pharmaceutical composition comprising the fusion protein.
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to apply the teachings of the claims of Appl. 902 to make a fusion protein comprising an extracellular IG-like domain of a SIRPα of SEQ ID NO: 31 or 32, and fused it with an intact antibody i.e. Trastuzumab at the N-terminus of heavy chain or light chain through a linker and pick the SIRPαD1 sequence taught by Lo. The fusion protein would expect to 1) have high binding affinity for a tumor specific antigen on a tumor cell; 2) achieve enhanced tumor targeting; 3) elicit potent ADCP and ADCC through a combination of blockade of the CD47 “don’t eat me” signal and Fc-dependent activation of immune effector cells ([0105]). From the teachings of the references, it prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references. The motivation would have been to expand the application of the fusion protein and to generate a more effective and specific pharmaceutical agent and a more effective treatment for cancer patient.
This is a provisional nonstatutory double patenting rejection. 

Claims 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/610,902 (thereinafter Appl. 902, PUB. No.: US 2020/0157223 A1) in view of Lo (Lo et al., US 2016/0177276 A1, Publication Date: 2016-06-23), as evidenced by Hatherley (Hatherley et al, JBC, 282, 19, 14567-14575, Publication Date: 2007-05-11), as applied to claims 1-7, 9-13 and 17-18, and further in view of Tian (Tian et al., WO 2016/169261 A1, Publication Date: 2016-10-27). Examiner’s Note:  WO 2016/169261 A1 has the same disclosure as US 2018/0141986 A1, since both corresponding to PCT No: PCT/CN2015/094739. US 2018/0141986 A1 was used as the translated version of WO 2016/169261 A1. 
The claims of Appl. 902 teach as set forth above. However, the claims of Appl. 360 do not teach that the amino acid sequence of SIRPαD1 is SEQ ID NO:2.
Tian teaches as set forth above.
prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to apply the teachings of the claims of Appl. 902 and Lo to make a fusion protein comprising an extracellular IG-like domain of a SIRPα, i.e. SIRPαD1, fused with the paratope of an anti-HER2 antibody, and use the SIRPα extracellular domain which is identical to the instant SEQ ID NO: 2, as taught by Tian. One of ordinary skilled in the art would have been motivated because the N89A mutation increases binding activity of SIRPαD1 and the fusion protein with SIRPαD1 of SEQ ID NO: 2 shows good anti-tumor activity in vivo. The motivation would have been to expand the application of the fusion protein and make a more potent fusion protein.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642